Victory M, LLC v Frederic (2017 NY Slip Op 02084)





Victory M, LLC v Frederic


2017 NY Slip Op 02084


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-07753
 (Index No. 507085/14)

[*1]Victory M, LLC, respondent,
vSandra Frederic, appellant.


Lee M. Nigen, Brooklyn, NY (Ellery Ireland of counsel), for appellant.
Ginsburg & Misk LLP, Queens Village, NY (Joseph Gillette of counsel), for respondent.

DECISION & ORDER
In an action for specific performance of a contract for the sale of real property, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Silber, J.), dated July 7, 2015, which, inter alia, granted the plaintiff's motion for summary judgment on the complaint and denied the defendant's cross motion for summary judgment dismissing the complaint.
ORDERED that the order and judgment is affirmed, with costs.
The plaintiff made a prima facie showing of its entitlement to judgment as a matter of law on the sole cause of action, for specific performance of a contract for the sale of real property, by demonstrating, inter alia, that it complied with its obligations under the subject contract for the sale of real property, and was ready, willing, and able to close (see Spira v Acceus, 114 AD3d 663; Huang v Shih, 73 AD3d 981; Backer v Bouza Falso Co., 28 AD3d 503; Cheemanlall v Toolsee, 17 AD3d 392, 393).
In opposition, the defendant failed to raise a triable issue of fact. The defendant's submissions, which included an affirmation by her counsel who had no personal knowledge of the facts surrounding the execution of the contract and was without evidentiary value, did not raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
The defendant's remaining contentions are without merit.
Accordingly, the Supreme Court properly, inter alia, granted the plaintiff's motion for summary judgment on the complaint and denied the defendant's cross motion for summary judgment dismissing the complaint.
AUSTIN, J.P., MILLER, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court